Title: James Madison to Edward Everett, 22 October 1834
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Octor. 22d. 1834—
                            
                        
                        
                        (I have received the copy of your Eulogy on Lafayette; and tho’ obliged in my present condition to read but
                            little at a time, have gone through it, and with great pleasure, finding a reward in every page as I proceeded. It is a
                            fine picture finely framed, with a likeness faithful to the noble original; the more noble for having renounced the vain
                            title. It cannot fail to be universally admired.)
                        I am reminded by the occasion, of unpaid thanks for interesting communications received from your kindness,
                            when I was unable to attend to them. Among them was the speech of Mr. Binney, who appears to have sustained through out
                            the Session the high character he brought in to it.
                        Be pleased to accept, with my thanks for your present favour, the arrears referred to; and with both a
                            reassurance of my cordial esteem and my best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    